Citation Nr: 1812200	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  06-30 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent for low back pain with muscle spasm.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from October to December of 1980 and from July 1981 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the VA Regional Office (RO) in Detroit, Michigan.  In November 2008, the Veteran testified at a Travel Board hearing conducted before the undersigned.  

The case was remanded in February 2009, November 2013, December 2015, and October 2017 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, yet another remand is necessary.  The Board sincerely apologizes for the additional delay as this case has already been remanded four times.  The Board's most recent remand development included affording the Veteran a VA orthopedic examination.  The Veteran was provided a VA examination in November 2017; unfortunately, the examination is not adequate.  The Board instructed that range of motion testing be conducted in active and passive motion, in weight-bearing, and nonweight-bearing to comply with the specifications of Correia v. McDonald, 28 Vet. App. 158 (2016).  The November 2017 examination only contains range of motion testing for active motion.  Therefore, as this examination does not comply with the Board's remand directives, yet another remand is needed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  In accord with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all records identified by the Veteran, including those from the Detroit and Battle Creek VA Medical Centers.

2.  Afford the Veteran a new VA orthopedic examination, with an examiner who has reviewed the claims file.  This examiner must address all subjective complaints and objective symptoms of the low back pain with muscle spasm.  All findings and opinions must be included in a typewritten report.  The examiner should: 

i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

ii) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 (an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician).  

3.  After the completion of the instructions of paragraphs 1 and 2 and any other development deemed necessary, furnish the Veteran and her representative with a Supplemental Statement of the Case and give her an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




